LAND, J.
We consider that the law relative to the liability of a telegraph company for mistakes in the transmission or delivery of cipher messages was settled by the Supreme Court of the United States in Primrose v. Western Union Telegraph Company, 154 U. S. 1, 14 Sup. Ct. 1098, 38 L. Ed. 883, and we have heretofore declined to review judgments of the Court of Appeal for the parish of Orleans based on the doctrine of the case supra.
It is therefore ordered that the application herein be dismissed, with costs.